Citation Nr: 1449155	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for post operative congenital left ureteropelvic junction obstruction with recurrent left pyelonephritis.

2.  Entitlement to service connection for a heart disorder, to include cardiomyopathy and atrial fibrillation.

3.  Entitlement to service connection for hypertension, to include as secondary to a heart disorder.

4.  Entitlement to service connection for left wrist carpal tunnel syndrome, to include as secondary to the service-connected cervical spine strain with osseous encroachment of the left fourth neural foramina.

5.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

6.  Entitlement to a rating in excess of 20 percent for cervical spine strain with osseous encroachment of the left fourth neural foramina.
7.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for stasis dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to April 1998.  He had additional service in the Army National Guard including being called to active duty in August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions of the VA Regional Office (RO) in Cleveland, Ohio.  

In September 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in December 2011 to obtain additional treatment and Social Security Administration (SSA) records and to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issues of service connection for a low back disorder, bilateral leg numbness, penile numbness, and numbness of the right hand and fingers.  In an October 2012 rating decision, the Appeals Management Center (AMC) granted service connection for a lumbar spine disability, radiculopathy of the bilateral lower extremities and right upper extremity, and penile numbness.  As the Veteran did not disagree with the effective dates or disability ratings assigned, the Board concludes that the only issues remaining on appeal are those listed on the first two pages.  

The issues of service connection for a heart disorder and hypertension being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed April 2004 rating decision, the RO denied a petition to reopen the previously denied claim of service connection for post operative congenital left ureteropelvic junction obstruction with recurrent left pyelonephritis on the basis that there was no new and material evidence showing that the Veteran had a non-congenital condition subject to service connection.  

2.  Evidence received after the April 2004 denial does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating that underlying claim.

3.  Left wrist carpal tunnel syndrome was not present during the Veteran's service and currently diagnosed left wrist carpal tunnel syndrome did not develop as a result of any incident during service, including the service-connected cervical spine strain with osseous encroachment of the left fourth neural foramina.

4.  The right knee arthritis has not resulted in flexion limited to 30 degrees, extension limited to 15 degrees, or moderate recurrent subluxation or lateral instability.

5.  There is no evidence of ankylosis of the knee; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.

6.  The cervical spine strain with osseous encroachment of the left fourth neural foramina does not result in limiting forward flexion to 15 degrees or less, does not result in ankylosis, does not have associated objective neurological abnormalities other than the service-connected radiculopathy of the right upper extremity for which separate ratings can be granted, and intervertebral disc syndrome (IVDS) did not cause any incapacitating episodes.

7.  A skin disorder, to include stasis dermatitis, is not due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; nor is it the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The RO's April 2004 denial of a petition to reopen the previously denied claim of service connection for post operative congenital left ureteropelvic junction obstruction with recurrent left pyelonephritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the final April 2004 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

3.  Left wrist carpal tunnel syndrome was not incurred or aggravated in service and is not proximately due to or the result of the service-connected cervical spine strain with osseous encroachment of the left fourth neural foramina.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5010, 5257, 5260, 5261 (2014).

5.  The criteria for a rating in excess of 20 percent for cervical spine strain with osseous encroachment of the left fourth neural foramina s have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5010, 5237, 5243 (2014).

6.  The criteria for an award of compensation pursuant to 38 U.S.C.A. § 1151 for stasis dermatitis have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in letters dated in May 2006, October 2006, June 2007, August 2009, September 2009, October 2009, and November 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  The August 2009 letter also informed the Veteran of the basis of the prior final denials of his claim for service connection for post operative congenital left ureteropelvic junction obstruction with recurrent left pyelonephritis in October 1998 and April 2004.  The letter notified him of the definition of new and material evidence.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's complete service treatment records (STRs) from his active duty and some of his STRs from his National Guard service, personnel records, SSA records, post-service medical records, and also secured examinations in furtherance of his claims.  As discussed in the remand below, the Board is remanding the issue of service connection for a heart disorder, in part, to ensure that the Veteran's complete STRs from his National Guard service are of record.  

With regards to the Veteran's left wrist carpal tunnel syndrome being adjudicated in this decision, the Veteran has not contended incurring an event, injury or disease to his left wrist during his National Guard service.  The evidence also shows that the first diagnosis of carpal tunnel syndrome was not until 2009, a few years after the Veteran retired from the National Guard.  As for the petition to reopen, as discussed below, the Veteran had surgery for the left ureteropelvic junction obstruction during his active service ending in 1998.  The Veteran has not reported incurring any event, injury or disease during his National Guard service.  Consequently, as the record does not suggest that the Veteran's STRs from his National Guard service are relevant to the new and material and service connection issues being decided, the Board finds that a remand of these issues is not necessary as it would cause an undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Pertinent VA examinations were obtained in July 2007 (increased rating issues), June 2010 (increased rating issues), and January 2012 (all issues except petition to reopen).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board recognizes that a VA examination for the petition to reopen was not obtained; however, an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii).

II.  Analysis

	A.  New and Material 

Service connection for post operative congenital left ureteropelvic junction obstruction with recurrent left pyelonephritis was initially denied in October 1998 because it was considered a congenital or developmental defect for which service connection could not be established and there was no evidence of in-service aggravation.  A timely notice of disagreement was filed and a statement of the case was issued; the Veteran did not file a substantive appeal.  A petition to reopen was denied in April 2004 because new and material evidence had not been received.  After receiving notice of the decision that same month, the Veteran did not appeal that decision.  Later, in August 2008, the Veteran filed a new claim.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the April 2004 decision consisted of the Veteran's STRs, some personnel records, post-service medical records dated through December 2000, and the Veteran's contentions.  His STRs showed that abdominal X-rays in September 1997 revealed an obstruction on the left side of the uteropelvic junction.  He was diagnosed with probable congenital ureteropelvic stricture in November 1997 and had surgery in January 1998.  His STRs did not show that the disorder was aggravated by service or that the Veteran incurred a superimposed disease or injury.  His post-service treatment records and contentions did not show that his disorder was deemed to not be a congenital disease or defect; was aggravated by service; or that there was the incurrence of a superimposed disease or injury in service.

Accordingly, at the time of the denial of the petition to reopen in 2004, the claims folder contained no competent evidence that the post operative left ureteropelvic junction obstruction with recurrent left pyelonephritis was not a congenital disease or defect, was aggravated by the Veteran's military service, or that a superimposed disease or injury was incurred.  Thus, the RO denied the petition to reopen the previously denied claim for service connection.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).  

In reaching the conclusion that the April 2004 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional material evidence pertinent to the issue was received within the relevant time period of the 2004 decision.  The April 2004 rating decision is thus final.  

The relevant evidence received since the April 2004 denial consists of additional personnel records, some STRs from his National Guard service after April 2004, SSA records, treatment records dated through December 2011, and the Veteran's contentions, including his testimony at the September 2011 hearing.  His treatment records do not include any opinion that the Veteran's disorder was not congenital and was related to his military service, was aggravated by service, or that a superimposed disease or injury was incurred.  The Veteran's contentions have not provided additional information other than what was previously provided with his earlier claim.  

In this case, the newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for post operative congenital left ureteropelvic junction obstruction with recurrent left pyelonephritis.  The additional evidence received fails to show that any current left ureteropelvic junction obstruction with recurrent left pyelonephritis is not congenital, was aggravated by the Veteran's military service, or that a superimposed disease or injury was incurred.  The Veteran's statements have not provided additional information showing that the disorder is not congenital, was aggravated in service, or that a superimposed disease or injury was incurred.  While the Veteran's statements and treatment records are new, they are not material since they fail to show that the post operative left ureteropelvic junction obstruction with recurrent left pyelonephritis is not a congenital disease or defect, was aggravated by the Veteran's service, or that a superimposed disease or injury was incurred.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) for residuals of injury incurred or aggravated during inactive duty for training (INACDUTRA), or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.6 (2014).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs from his active duty ending in 1998 reveal that his February 1983 entrance examination and April 1992 periodic examination both showed clinically normal upper extremities.  A record dated in October 1996 shows that the Veteran had tingling and pain down his left shoulder and into his arm.  He denied paresthesias into his hand.  An EMG in December 1996 revealed a normal left upper extremity.  A May 1997 record pertaining to his cervical spine indicates that at one time he had radicular symptoms of the left upper extremity.  His April 1998 discharge examination revealed clinically normal upper extremities; he denied neuritis in his report of medical history.  Although the Veteran had left upper extremity complaints in service, there is no indication of any specific event, injury or disease to his left wrist during active duty.

In a September 2000 examination during the Veteran's National Guard service, he again had clinically normal upper extremities.  In his report of medical history, he denied nerve injury.  A January 2002 record shows that the Veteran had numbness in the left index finger and tingling and numbness in the left upper extremity.  He was diagnosed with neuropathy of the left arm.  An October 2004 profile shows that the Veteran's medical condition included left hand numbness.  

According to post-service treatment records, the first diagnosis of carpal tunnel syndrome was in November 2009.  A peripheral nerves VA examination in December 2009 revealed normal hands.  EMG testing in January 2010 showed that the Veteran had mild left carpal tunnel syndrome and did not have a left cervical radiculopathy.  None of the Veteran's treatment records contain any medical opinion relating left wrist carpal tunnel syndrome to his military service, to include being secondary to his service-connected cervical spine disability.  They also do not show that the Veteran reported incurring an event, injury or disease in service or that his left wrist disorder began in service.  

The Veteran was afforded a VA examination in January 2012.  During the peripheral nerves examination, he was diagnosed with bilateral lower extremity and right upper extremity radiculopathy and left carpal tunnel syndrome.  The Veteran reported that his left upper extremity symptoms began occasionally in the 1990s, but those were not necessarily associated with the neck injury.  He reported that those symptoms would come and go for years; in the last two to three years, they had been more persistent.  The examiner noted that testing in 2009 showed findings consistent with left carpal tunnel syndrome.  Following an examination, the examiner opined that the Veteran's medical records did not show good conclusive evidence that his arm condition existed during his service time.  The examiner also opined that the Veteran's left wrist carpal tunnel syndrome did not appear to be related to the neck.  The examiner opined that the left wrist was a newer problem, which appeared to be just the last two to three years.  The examiner noted that EMG results showed a likely diagnosis of carpal tunnel syndrome and no radiculopathy.  The examiner opined that it was a distal wrist problem and was not related to or aggravated by the cervical spine disability.  While the examiner checked off the box on the examination template that the Veteran's claimed condition was at least as likely as not proximately due to or the result of the Veteran service-connected condition, a positive opinion for the right upper extremity was provided, but a negative opinion for the left wrist was provided. 

Based on a review of the evidence, the Board concludes that service connection for left wrist carpal tunnel syndrome is not warranted.  Although the evidence shows that the Veteran currently has left wrist carpal tunnel syndrome, it does not show that it is related to his military service, to include being secondary to the service-connected cervical spine strain with osseous encroachment of the left fourth neural foramina.

Initially, the Board finds that service connection on a direct basis is not warranted. The evidence does not show that the Veteran incurred any event, injury or disease to his wrist or that his left wrist carpal tunnel syndrome had its onset in service.  Although the Veteran had left upper extremity complaints in service, no diagnosis of left wrist carpal tunnel syndrome was made.  As discussed above, an EMG in 1996 was normal and his April 1998 discharge examination showed normal upper extremities.  The Veteran has not contended that he injured his left wrist during his National Guard service or that the onset of carpal tunnel syndrome occurred during such service.  The first indication of carpal tunnel syndrome was not until 2009.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his left wrist in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his wrist actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection on a direct basis.  In this case, the first evidence of left wrist carpal tunnel syndrome is in 2009.  None of the Veteran's treatment records contain any opinion indicating that his left wrist carpal tunnel syndrome had its onset during service.  The only opinion of record, that of the January 2012 VA examiner, shows that the Veteran's medical records did not show good conclusive evidence that his arm condition existed during his service time.  As this opinion was formed after examining and interviewing the Veteran, as well as reviewing his treatment records, the Board accords it great probative value.  
Regarding service connection on a secondary basis, no medical professional has provided any opinion indicating that the Veteran's service-connected cervical spine strain with osseous encroachment of the left fourth neural foramina either caused or aggravated his left wrist carpal tunnel syndrome.  The only medical opinion of record as to secondary service connection is that of the January 2012 examiner.  As the examiner's negative nexus opinion was formed after reviewing the Veteran's pertinent records, examining and interviewing the Veteran, the Board accords such opinion great probative value.  The January 2012 examiner's opinion is also uncontradicted.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 

The overall evidence of record as discussed above weighs against a finding of left wrist carpal tunnel syndrome being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between left wrist carpal tunnel syndrome and his active duty or his service-connected cervical spine strain with osseous encroachment of the left fourth neural foramina, service connection for left wrist carpal tunnel syndrome is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of left wrist carpal tunnel syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between left wrist carpal tunnel syndrome and the Veteran's active duty, including his service-connected cervical spine strain with osseous encroachment of the left fourth neural foramina, service connection for left wrist carpal tunnel syndrome is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left wrist carpal tunnel syndrome.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left wrist carpal tunnel syndrome, to include as secondary to his service-connected cervical spine strain with osseous encroachment of the left fourth neural foramina is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

	C.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

		1.  Right Knee

The Veteran's right knee arthritis is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5257.  DC 5010 evaluates impairment from arthritis due to trauma and calls for such to be rated as degenerative arthritis, which is evaluated under DC 5003.  DC 5257 evaluates recurrent subluxation or lateral instability.   

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  
Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees.

Pursuant to DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5257 (2014).  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran was afforded a VA examination in July 2007.  He reported persistent pain and some persistent aching and tenderness in and around the knee.  He reported that occasionally he got some stiffness, swelling, locking and fatigability.  The Veteran used a cane and did not use a brace.  He was disability retired due to a heart condition.  He reported that normal daily activities were difficult for him.  Range of motion testing revealed flexion to 135 degrees and extension to zero degrees.  There was some pain and some retropatellar popping and crepitation with motion.  Repetitive use caused increasing symptomatology.  There was no change in range of motion in the office that day and the examiner opined that any other range of motion change was speculative.  The Veteran reported that flare-ups occurred with repetitive use.  The knee was stable to medial, lateral, anterior and posterior testing.  The Veteran was diagnosed with arthritis.  

At a VA examination in June 2010, the Veteran reported pain, weakness, and stiffness.  He required a cane.  The Veteran was not working and there was no interference with his occupation.  He was able to accomplish his daily activities; however, he did have pain with stair climbing.  Range of motion testing revealed flexion to 90 degrees with pain at 90 degrees and extension to zero degrees.  The Veteran's knee was painful on motion.  There was no additional limitation following repetitive flexion and extension.  The Veteran reported that flare-ups consisted of an increase of pain from a level of two out of ten (2/10) to 7-8/10.  That occurred approximately daily with increased flexion, weight bearing and activity and lasted for the duration of the activity.  The knee was stable on examination.  The Veteran was diagnosed with internal derangement of the right knee.  

The Veteran was afforded a VA examination in January 2012.  He was diagnosed with arthritis.  He reported daily, near constant pain; frequent giving way and crepitus; no locking; and rare, mild swelling.  The Veteran reported that over the years, he had actually fallen several times due to the knee giving way.  Aggravating factors included weight bearing; walking; bending and squatting; kneeling; twisting; and going up and down steps and stairs.  He denied flare-ups.  Range of motion testing revealed flexion to 85 degrees with pain at 75 degrees; and extension to zero degrees with no objective evidence of painful motion.  Following repetition, he had flexion to 95 degrees and extension to zero degrees.  He had less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  Muscle strength testing was 5/5 for flexion and extension.  Joint instability tests were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have any other additional conditions.  A cane was used constantly.  He reported that his right knee would make physical work difficult due to poor tolerance to standing, walking, squatting, bending, carrying, and going up and down steps and stairs.  The Veteran's knee limited his daily activities with doing chores more slowly, exercising and some recreational activities as well.  There was a mild effect on driving.  

The Veteran's treatment records throughout this appeal have not shown his ranges of motion in degrees; ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; impairment of the tibia and fibular; or genu recurvatum.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal under any of the applicable rating criteria.  A separate 10 percent rating under DC 5257 contemplates slight recurrent subluxation or lateral instability.  None of the VA examinations or treatment records have shown that the Veteran has slight recurrent subluxation or lateral instability.  As discussed above, the Veteran's knee was stable on examination in 2007 and 2010 and joint instability tests were all normal in 2012.  As such, a separate 10  percent rating under DC 5257 is not warranted.

As for the Veteran's limitations of motion, a 20 percent rating for limitation of flexion requires that flexion is limited to 30 degrees.  At worst, the Veteran had flexion limited to 85 degrees with pain at 75 degrees in 2012.  Even with considering the Veteran's pain on motion, his flexion has not approximated being limited to 30 degrees.  The Veteran's VA examinations and treatment records all fail to show that he has had limitation of flexion approximating 30 degrees.  As such, a higher or separate rating for limitation of flexion is not warranted.  

The Veteran also has not been shown to have limited extension warranting a higher or separate rating.  A 10 percent rating requires extension limited to 10 degrees, which has not been shown at any time during this appeal.  As noted above, the Veteran had extension to zero degrees at all three examinations and none of his treatment records have shown extension limited to 10 degrees.  Therefore, a separate or increased rating for limitation of extension is not warranted.  

As for DC 5003, as a 20 percent rating contemplates the absence of limitation of motion, an increased rating under that diagnostic code is also not warranted as the Veteran has been shown to have limited flexion.  Normal flexion is 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2014).  Therefore, as the Veteran has had limitation of flexion, a 20 percent rating under DC 5003 is not warranted.  

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected right knee disability.  Accordingly, the criteria for a rating in excess of 10 percent prior for limitation of motion for the Veteran's service-connected right knee arthritis have not been met.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Furthermore, the evidence does not show knee symptoms such as ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibular; and genu recurvatum.  The Board acknowledges the Veteran's reports of his knee giving out to the January 2012 examiner.  However, even with such reports, the evidence does not show that he has symptomatology under any of the other rating criteria such that a higher or separate rating is warranted.  Therefore, separate ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2014).  

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent have not been met.

		2.  Cervical Spine

The Veteran's cervical spine strain with osseous encroachment of the left fourth neural foramina is rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5237.  As noted above, DC 5010 evaluates impairment from arthritis due to trauma and calls for such to be rated as degenerative arthritis, which is evaluated under DC 5003.  DC 5237 evaluates impairment from cervical strain.  

Pursuant to DC 5237, under the General Rating Formula, a 20 percent evaluation is for application with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237 (2014).  A 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  Id.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

During this appeal, the Veteran was also diagnosed with IVDS.  DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Pursuant to DC 5243, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a VA examination in July 2007.  He reported persistent aching and pain.  Examination revealed pain, soreness and tenderness to palpation with no obvious deformity.  Range of motion testing revealed flexion to 30 degrees; extension to 30 degrees; lateral flexion to 30 degrees bilaterally; left rotation to 40 degrees; and right rotation to 20 degrees.  The Veteran had pain at extremes of motion.  Repetitive use caused increasing symptomatology; there was no change in range of motion.  The examiner opined that any other range of motion change was speculative.  The Veteran reported flare-ups with repetitive use.  He had painful motion, spasm and tenderness over the cervical spine.  He had decreased sensation over his left index finger, otherwise sensory and motor was normal.  There were no incapacitating episodes in the past year.  He was diagnosed with cervical strain with arthritis and left radiculitis.  

At a VA examination in June 2010, the Veteran reported pain, stiffness, weakness, fatigability, popping and cracking.  He also reported numbness of his right arm on two occasions and left second digit numbness.  The examiner noted that a January 2010 EMG showed no radiculopathy and left carpal tunnel syndrome.  He wore bilateral wrist braces; the left because of the carpal tunnel syndrome, and the right to protect it because of overcompensating.  Range of motion testing revealed flexion to 45 degrees without pain; extension to 30 degrees with pain at 30 degrees; left lateral flexion to 15 degrees with pain at 15 degrees; right lateral flexion to 20 degrees with pain at 20 degrees; and rotation to 30 degrees bilaterally without pain.  There was no additional limitation of motion following repetitive use on examination.  The Veteran reported flare-ups, which consisted of an increase in pain from about 4/10 to 10/10.  Flare-ups were daily.  He reported that every morning his neck pain was 5/10 for two to three hours or so.  He reported that if he held his head in a certain position, it could flare-up more, about every two days.  The examiner noted that on examination that day, there was no objective evidence of painful motion, spasm, weakness or tenderness.  He denied any incapacitating episodes in the past 12 month period.  He was diagnosed with degenerative disc disease of the cervical spine without radiculopathy.

At a January 2012 VA examination, the Veteran was diagnosed with cervical degenerative disc disease and cervical spine arthritis.  He had constant pain.  He reported pain with movement and sometimes felt a popping at the base of the skull.  He reported having stiffness as well.  The Veteran's pain at best was 1/10 and at worst, it was 7-8/10.  Aggravating factors were most movements of the neck; keeping the neck in the same position for a while; wearing a helmet; carrying heavier objects; pulling; and laying on his back or stomach.  He denied flare-ups.  Range of motion testing revealed flexion to 30 degrees with pain at 20 degrees; extension to 40 degrees with pain at 35 degrees; right lateral flexion to 10 degrees with pain at 10 degrees; left lateral flexion to 20 degrees with pain at 15 degrees; and rotation to 15 degrees with pain at 15 degrees bilaterally.  Following repetition, he had flexion to 30 degrees; extension to 35 degrees; right lateral flexion to 10 degrees; left lateral flexion to 20 degrees; and rotation to 15 degrees bilaterally.  The Veteran had less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and/or weight bearing.  

He had localized tenderness or pain to palpation and guarding or muscle spasm that was severe enough to result in abnormal spinal contour.  There was no muscle atrophy.  The only neurologic abnormality was right upper extremity radiculopathy.  The Veteran had IVDS and had not had any incapacitating episodes over the past 12 months due to IVDS.  The Veteran used a brace and cane constantly and a back brace regularly.  He reported being medically retired since 2005 mostly due to a heart condition, but also partly due to the low back and neck conditions.  Physical work would be difficult due to decreased range of motion and the increased symptoms with lifting, carrying, twisting, pulling, bending, and so forth.  His daily activities were similarly affected.  Doing heavier chores was difficult and the Veteran would have to take frequent rest breaks.  He could bathe, groom, dress, toilet and eat by himself.  Driving was mildly difficult with turning his head and recreational activities and exercise were similarly limited.  

The Veteran's treatment records during this appeal have not shown his ranges of motion in degrees, ankylosis, incapacitating episodes as defined by VA, or associated neurologic abnormalities other than the service-connected right upper extremity radiculopathy.  

Based on a review of the record, the Board concludes that a rating in excess of 20 percent is not warranted at any time during this appeal.  A 30 percent rating contemplates forward flexion of 15 degrees or less or favorable ankylosis of the entire cervical spine.  At worst, the Veteran's forward flexion was 30 degrees in 2007 and 2012, with pain at 20 degrees in 2012.  Even with considering that the Veteran had flexion limited to 20 degrees due to pain in 2012, the evidence does not show that his limitation has approximated 15 degrees or less.  The overall evidence of record as discussed above shows that the Veteran's limitation of flexion has not approximated 15 degrees or less.  As such, the Board finds that a rating in excess of 20 percent based on limitation of flexion is not warranted.  As no ankylosis has been shown, a higher rating for favorable ankylosis of the entire cervical spine is not warranted.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted.

The Board has also considered whether a higher rating is warranted under the criteria for rating IVDS.  The evidence does not show, nor does the Veteran contend, that he has had incapacitating episodes as defined by VA.  The January 2012 examiner specifically noted that the Veteran had not had any incapacitating episodes in the past 12 months.  As such, a rating in excess of 20 percent based on the current rating criteria for IVDS is not warranted.

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40.  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy of the neck or other evidence of disuse due to his service-connected cervical spine disability.  Accordingly, the criteria for a rating in excess of 20 percent for limitation of motion for the Veteran's service-connected cervical spine strain with osseous encroachment of the left fourth neural foramina have not been met.  38 C.F.R. § 4.71a, DCs 5237, 5243.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  In an October 2012 rating decision, the AMC granted service connection for radiculopathy of the right upper extremity; the Veteran did not disagree with the disability rating assigned.  The evidence fails to show left upper extremity radiculopathy.  As discussed above, the Board is denying service connection for left wrist carpal tunnel syndrome, to include as being secondary to the cervical spine disability.  Radiculopathy associated with the left upper extremity has not been shown.  Although the July 2007 examiner diagnosed the Veteran with left radiculitis, the January 2012 examiner only diagnosed the Veteran with right upper extremity radiculopathy and provided a negative nexus opinion for the left wrist.  There has been no diagnostic testing showing left upper extremity radiculopathy associated with the cervical spine disability.  In addition, no other associated neurologic abnormalities have been shown.  Therefore, separating ratings for associated objective abnormalities other than the service-connected right upper extremity radiculopathy is not warranted.  

For these reasons, the Board finds that the criteria for a rating in excess of 20 percent have not been met.  

		3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's right knee and cervical spine symptoms and disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's right knee and cervical spine disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

Moreover, as the Veteran is in receipt of a total disability rating based on individual unemployability, the Board need not consider whether such issue has been raised by the record.  

	D.  Compensation Pursuant to 38 U.S.C.A. § 1151

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran  must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2014).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c),(d) (2014).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2014).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2014).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2014).

The Veteran's treatment records show that he is prescribed Coumadin (warfarin) for his atrial fibrillation.  They also show that the dosages have varied during this appeal.  He contends that the prescription of Coumadin, combined with its interaction with other medications caused a skin disability on his lower extremities.  September 2011 Hearing Transcript (T.) at 13-14.  

An October 2006 record shows lower extremity edema.  Records dated in August 2008 and  August 2009 shows that the Veteran was diagnosed with stasis dermatitis and that he also had pretibial edema.  No opinions regarding the etiology was provided.  He was again diagnosed with stasis dermatitis in February 2011; this record also does not contain any opinion regarding the etiology.  The Veteran's treatment records repeatedly show lower extremity edema and do not show any other skin disorder.  

The Veteran was afforded a VA examination in January 2012.  During the heart portion of the examination, the Veteran reported being on chronic diuretics since 2005 and chronically anticoagulated since 2005 on warfarin.  The examiner noted it was unclear when, but the Veteran contended that he had complications and apparently had a very high international normalized ratio (INR).  The examiner noted that it appeared to be in the 2007-2008 timeframe.  The Veteran contended that because of that high INR and therefore supratherapeutic warfarin dose, he had edema to his legs and skin damage.  The Veteran also contends that he developed red spots, which were described as "petechiae" and that he still had those red spots due to the warfarin.  In the skin portion of the examination, he was diagnosed with petechiae.  The examiner noted that it was well documented in the Veteran's records that he had had congestive heart failure and leg edema since 2005 and that he had been on chronic diuretics since then.  

Following an examination, the examiner opined that the Veteran's available medical records did not show any significant disability caused by any treatment at the Cleveland VA.  The examiner noted that firstly, there were not a lot of medical records available to review about that.  The examiner reported that there was no evidence of any significant long-lasting problems caused by any treatment.  The examiner opined that the small red spots the Veteran's currently had were "cherry angiomas."  The examiner opined that they were benign, extremely common, and had nothing to do with warfarin.  The examiner opined that they were likely related to simple aging and long-term exposure to sunlight.  The examiner noted that on examination that day, there was no sign of any petechiae.  The examiner noted that atrial fibrillation and congestive heart failure were frequently treated with warfarin, which was to prevent thrombi from forming due to the atrial fibrillation.  The examiner opined that warfarin was notoriously troublesome to manage and many things could cause a previously correct dose and properly managed therapeutic INR to no longer be correct.  

The examiner noted that when a person had atrial fibrillation that appeared to be somewhat difficult to control, medications and treatment would frequently need to be changed and adjusted.  The examiner opined that those medication changes would throw off the INR and result in warfarin dose changes.  The examiner noted that the Veteran had congestive heart failure; that was chronic in him and the control of that would be expected to occasionally or frequently become out of control.  The examiner opined that all of those were common perils of those diseases and treatment.  The examiner opined that as best as could be determined, the Veteran went in to the hospital for either a cardioversion or medication adjustment for his atrial fibrillation and then complications of a high INR and some bruising (petechiae) occurred while things were being adjusted.  The examiner opined that petechiae were self-limited tiny skin bruises that went away on their own in a few days, just like any other bruise.  The examiner opined that there were no long-term consequences to those.  The examiner further opined that they were quite different than the Veteran's cherry angiomas that he had.  The examiner opined that as far as chronic leg edema becoming worse and the resultant skin changes from that, those unfortunately were expected complications of congestive heart failure and the chronic edema that occurred with congestive heart failure.  The examiner noted that those tended to slowly worsen with that condition.  The examiner concluded that that worsening did not appear to be related to any improper treatment, just the unfortunate nature of that disease.  

Based on a review of the evidence, the Board concludes that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for stasis dermatitis, or any other skin disorder, is not warranted.  With regards to the claimed red dots on the Veteran's skin, the evidence does not show such are an additional disability from VA treatment.  As explained by the VA examiner, the Veteran described petechiae, which are self-limited tiny skin bruises that go away on their own in a few days.  The examiner's opinion is uncontradicted and was formed after examining and interviewing the Veteran, as well as reviewing the Veteran's records.  As such, the Board accords this opinion great probative value.  Considering that the examiner opined that the petechiae went away on their own without any long-term consequences, the Board is unable to conclude that the Veteran's petechiae are an additional disability.  As the petechiae are not an additional disability, the Board need not address whether they resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

Regarding the cherry angiomas, the examiner's opinion indicated that such are not from VA treatment.  As discussed above, the examiner opined that they were benign, extremely common, had nothing to do with warfarin and were likely related to simple aging and long-term exposure to sunlight.  Since this opinion is uncontradicted and was formed after examining and interviewing the Veteran, as well as reviewing the Veteran's records, the Board concludes that the evidence does not support a finding that the Veteran's cherry angiomas are related to the his VA treatment.  

As for the Veteran's chronic leg edema and resultant skin changes, the evidence fails to show that such additional disability is due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  The only medical opinion of record, that of the January 2012 VA examiner, shows that such was the unfortunate nature of the Veteran's disease and was not due to improper treatment.  No medical professional has provided any opinion to the contrary.  The VA examiner's opinion shows that the Veteran's chronic leg edema and resultant skin changes are not due to carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA.  The examiner's opinion also indicates that the chronic leg edema and resultant skin changes were reasonably foreseeable, as they were opined to be due to the nature of the Veteran's disease.  

In this case, the evidence fails to show that the Veteran's treatment for his heart disorder, including the prescription of Coumadin by VA was careless, negligent, lacked proper skill, was an error in judgment, or there was similar instance of fault on VA's part, or that the proximate cause of the Veteran's chronic leg edema was an event that was not reasonably foreseeable.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of stasis dermatitis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Accordingly, the Board finds that the competent evidence of record fails to establish compensation pursuant to 38 U.S.C.A. § 1151 for stasis dermatitis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for stasis dermatitis is denied.  See 38 U.S.C.A §5107.


ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for post operative congenital left ureteropelvic junction obstruction with recurrent left pyelonephritis having not been received, the application to reopen this issue is denied.

Entitlement to service connection for left wrist carpal tunnel syndrome, to include as secondary to the service-connected cervical spine strain with osseous encroachment of the left fourth neural foramina is denied.

Entitlement to a rating in excess of 10 percent for right knee arthritis is denied.

Entitlement to a rating in excess of 20 percent for cervical spine strain with osseous encroachment of the left fourth neural foramina is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for stasis dermatitis is denied.

REMAND

Regrettably, another remand is necessary for the remaining issues.  The Veteran was afforded a VA examination in January 2012.  The examiner referred to treatment records in 2003 reportedly showing that the Veteran had atrial fibrillation.  However, there are no such records in the claims file.  The examiner also noted that in addition to reviewing the Veteran's claims file, the Veteran's electronic VA treatment records were reviewed.  In this regard, a January 2006 record shows that the Veteran was a new patient at the Cleveland VA Medical Center (VAMC) and was previously at the VA in Leavenworth, Kansas.  There are some earlier VA treatment records dated from 1999 through 2000, but no records after that until 2006.  Thus, it appears that there may be heart treatment records prior to 2006 that have not been associated with the claims file.  Therefore, a remand is necessary to ensure that the Veteran's complete treatment records pertaining to his heart are obtained.

Also, the Veteran was called to active duty in August 2004 and was released due to his medical condition.  In an April 2009 statement of the case, the RO referred to a physical completed August 24, 2004; such physical is not of record.  It does not appear that the Veteran's complete STRs from his National Guard service have been obtained.  On remand, the RO should request the Veteran's complete STRs from his National Guard service.  

In the Veteran's May 2008 notice of disagreement, he asserted that his hypertension was secondary to a heart disorder.  Therefore, a remand of this issue is also necessary as it is inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service heart treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received in 2003 and from the Leavenworth VAMC prior to 2006.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Contact the National Personnel Records Center (NPRC) and the Adjutant Generals of Ohio and Kansas, and request the Veteran's service treatment records from his National Guard service.  

3.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


